

EXHIBIT 10.5
     
Lease Agreement of Xuelingxian Crude Medicinal Herbs
 
Standard Planting Base
 
Contract No: SCZD 2009-001
 
Party A: Anhui Xuelingxian Pharmaceutical Co., Ltd.
Party B: Meng Wang Village Committee of Dayang Town of Qiaocheng District in
Bozhou City


The two parties have made the agreement for establishing Xuelingxian Crude
Medicinal Herbs Standard Planting Base in Meng Wang Village of Dayang Town of
Qiaocheng District in Bozhou; and Party A only signs the Lease Agreement of
Xuelingxian Crude Medicinal Herbs Standard Planting Base with Party B, and it
will not sign the agreement with all the farmers, the detailed content is as
follows:


Responsibilities and obligations of Party A:
1.
Take charge of the land selection, design of the implemented plan and guidance
of planting technology.

2.
Investment scope:

(1)
Land lease fees: 13.816 million Yuan for one year, from Jan. 1 of 2009 to Dec.
31 of 2009, covering the land area of 7000 Chinese Mu (about 467 hectare).

(2)
Provide the seeds and planting.

(3)
Management fees: Including the fees of manual transplant, field management, test
observation, seeds harvesting, base management and relevant issues.

3.
Record management: It shall guarantee that all the test and observation record
are real and reliable.

The unmentioned matters herein will be solved by the negotiation of two parties.


Party A: Anhui Xuelingxian Pharmaceutical Co., Ltd.
Signature:
Date:


Party B: Meng Wang Village Committee of Dayang Town of Qiaocheng District in
Bozhou


Signature:
Date:


 
 

--------------------------------------------------------------------------------

 
 
Lease Agreement of Xuelingxian Crude Medicinal Herbs
 
Standard Planting Base
 
Contract No: SCZD 2010-001
Party A: Anhui Xuelingxian Pharmaceutical Co., Ltd.
Party B: Meng Wang Village Committee of Dayang Town of Qiaocheng District in
Bozhou City


The two parties have made the agreement for establishing Xuelingxian Crude
Medicinal Herbs Standard Planting Base in Meng Wang Village of Dayang Town of
Qiaocheng District in Bozhou; and Party A only signs the Lease Agreement of
Xuelingxian Crude Medicinal Herbs Standard Planting Base with Party B, and it
will not sign the agreement with all the farmers, the detailed content is as
follows:


Responsibilities and obligations of Party A:
1.
Take charge of the land selection, design of the implemented plan and guidance
of planting technology.

2.
Investment scope:

(4)
Land lease fees: 14.9706 million Yuan for one year, from Jan. 1 of 2010 to Dec.
31 of 2010, covering the land area of 8000 Chinese Mu (about 533 hectare).

(5)
Provide the seeds and planting.

(6)
Management fees: Including the fees of manual transplant, field management, test
observation, seeds harvesting, base management and relevant issues.

3.
Record management: It shall guarantee that all the test and observation record
are real and reliable.

The unmentioned matters herein will be solved by the negotiation of two parties.


Party A: Anhui Xuelingxian Pharmaceutical Co., Ltd.
Signature:
Date:


Party B: Meng Wang Village Committee of Dayang Town of Qiaocheng District in
Bozhou


Signature:
Date:


 
 

--------------------------------------------------------------------------------

 


Supplement Agreement of Extending the Rent Term and Field
 
Management of Anhui Xuelingxian Pharmaceutical Co., Ltd.
 
Party A: Anhui Xuelingxian Pharmaceutical Co., Ltd.
Party B: Meng Wang Village Committee of Dayang Town of Qiaocheng District in
Bozhou City


The two parties have made the supplementary explanation for the Lease Agreement
of Xuelingxian Crude Medicinal Herbs Standard Planting Base with the Contract
No, of SCZD 2010-001 to guarantee the mutual benefits and develop the scale and
standard plant base for crude drugs:
I.
Lease term and rent

1.
Extending of land lease term:

The term is five years from Jan. 1, 2010 to Dec. 31, 2014, with the area of 8000
Chinese Mu (about 533 hectare); the rent is 1100 Yuan/Chinese Mu in 2010, and
the compensation amount is 771.3 Yuan/Chinese Mu, and it is 8000 Chinese Mu with
14.97 million Yuan/Year totally.
The rent will be 1100 Yuan/Chinese Mu from 2011 to 2014, and it is 8000 Chinese
Mu with 8.8 million Yuan/Year totally.
2.
Rent: Party A shall pay the rent of the current year before Feb. 30 to Party B.



II.
Payment standard of field management

Party B will conduct the field management for the plant types according to the
technical guidance of Party A, and the remuneration shall be paid in accordance
with the Payment Standard of Field Management of Party B temporarily.


1.
The Payment Standard of Field Management is as follows: 3300 Yuan/Year in total

Soil preparation: 120 Yuan/Chinese Mu; seeding: 240 Yuan/Chinese Mu; thinning:
200 Yuan/Chinese Mu; weeding 240 Yuan/Chinese Mu/Time (four times one year)


Topping: 150 Yuan/Chinese Mu; Fertilizeing: 200 Yuan/Chinese Mu; irrigation: 240
Yuan/Chinese Mu; intertilling: 150 Yuan/Chinese Mu (three times one year)


Using of pesticides: 160 Yuan/Chinese Mu; harvesting: 580 Yuan/Chinese Mu
(including the transportation fees)


2.
Payment way of filed management

It shall be settled according to the Payment Standard of Field Management and
the actually-operated procedures of each quarter, and paid off at the end of the
last month of each quarter.
III.
The unsettled matters herein shall be solved through negotiation of the two
parties; this Contract is in duplicate, with the two parties holding one
respectively.


 
 

--------------------------------------------------------------------------------

 


Party A: Anhui Xuelingxian Pharmaceutical Co., Ltd.
Signature:


Party B: Meng Wang Village Committee of Dayang Town of Qiaocheng District in
Bozhou City
Signature:
Date: June 23, 2010

 
 

--------------------------------------------------------------------------------

 
